RECOMMENDED FOR FULL-TEXT PUBLICATION
           Pursuant to Sixth Circuit Rule 206
   ELECTRONIC CITATION: 2000 FED App. 0135P (6th Cir.)
               File Name: 00a0135p.06


UNITED STATES COURT OF APPEALS
             FOR THE SIXTH CIRCUIT
               _________________


                                ;
                                 
JACK M. BASS, JR.,
                                 
         Plaintiff-Appellant/
                                 
            Cross-Appellee,
                                 
                                     Nos. 98-6150/6226

                                 
           v.                     >
                                 
                                 
SCOTT, INC.; GARRY A. FULD, 
JANNEY MONTGOMERY

        Defendants-Appellees/ 
            Cross-Appellants, 
                                 
                                 
                                 
                                 
TECHNIGEN CORPORATION;

                                 
JOYTEC, LTD.; LAWRENCE A.

                 Defendants, 
NESIS,
                                 
                                 
JOHN GRAY; NORMAN T.             
                                 
        Defendants-Appellees. 
WILDE, JR.,

                                 
                                1
      Appeal from the United States District Court
   for the Middle District of Tennessee at Nashville.
 No. 91-00097—Robert L. Echols, Chief District Judge.
             Argued: September 14, 1999


                           1
2    Bass v. Janney Montgomery            Nos. 98-6150/6226      Nos. 98-6150/6226           Bass v. Janney Montgomery         31
     Scott, et al.                                                                                           Scott, et al.

            Decided and Filed: April 17, 2000                    the plan of distribution in part signals that the notes might not
                                                                 be securities, but that factor by itself is not dispositive.”);
    Before: GUY, RYAN, and MOORE, Circuit Judges.                Trust Co. of Louisiana v. NNP Inc., 104 F.3d 1478, 1489 (5th
                                                                 Cir. 1997) (“A debt instrument may be distributed to but one
                   _________________                             investor, yet still be a security.”). The fact that Bass and
                                                                 Technigen entered into the transaction for investment reasons
                        COUNSEL                                  combined with the fact that there are no risk-reducing factors
                                                                 other than federal and Tennessee securities laws weigh in
ARGUED: Daniel Wallace Small, Nashville, Tennessee, for          favor of the notes being securities. Because the defendants
Appellant. Ames Davis, WALLER, LANSDEN, DORTCH                   have failed to rebut the presumption that the notes are
& DAVIS, Nashville, Tennessee, for Appellees. ON BRIEF:          securities, I would hold that the district court erred when it
Daniel Wallace Small, Nashville, Tennessee, Jeffrey Alan         concluded that the promissory notes at issue in this case do
Greene, CASTLEMAN & GREENE, Goodlettsville,                      not qualify as securities for the purpose of federal and
Tennessee, for Appellant. Ames Davis, Kathryn S.                 Tennessee securities laws.
Crenshaw, James W. White, WALLER, LANSDEN,
DORTCH & DAVIS, Nashville, Tennessee, for Appellees.
  RYAN, J., delivered the opinion of the court, in which
GUY, J., joined. MOORE, J. (pp. 26-31), delivered a
separate opinion concurring in the judgment.
                   _________________
                       OPINION
                   _________________
  RYAN, Circuit Judge. Foremost among the issues we must
decide in this appeal is whether the inclusion of stock
purchase warrants along with a promissory note given in
consideration of a loan renders the transaction subject to
federal and Tennessee securities laws. We hold that it does,
and because the district court ruled to the contrary, we
reverse, in part, the judgment for the defendants.
  The case came to litigation because the plaintiff, Jack M.
Bass, Jr. , made two loans totaling $600,000 to a company
called Technigen Corporation, and Technigen defaulted on
repayment. The loans were intended to serve as “bridge
loans” to help Technigen meet its operations costs in the
period leading up to the issuance of Technigen securities in a
30    Bass v. Janney Montgomery             Nos. 98-6150/6226       Nos. 98-6150/6226          Bass v. Janney Montgomery          3
      Scott, et al.                                                                                            Scott, et al.

[1933 and 1934] Acts were held not to apply.” Id. The               private placement. The defendant, Janney Montgomery Scott,
magistrate judge in the present case, apparently focusing on        Inc., was the lead underwriter of the private placement; it was
the Supreme Court’s statement that the notes in Reves were          also Janney that solicited the participation of Bass in the loan
uncollateralized, concluded that the fourth factor weighed          transaction. When the private placement failed, Technigen
against a finding that the notes were securities because “[i]n      was unable to repay the loans, and Bass brought suit against
the present case plaintiff sought to obtain, and did obtain,        both Technigen and Janney for federal and Tennessee
certain collateral in order to reduce his exposure to loss.” J.A.   securities fraud, for other federal and Tennessee securities law
at 474 (Magistrate Judge’s R & R at 22).                            violations, and for common law fraud. Bass subsequently
                                                                    settled with Technigen, but the suit against Janney went to
  Several circuit courts, however, have not focused on              trial.
whether the loans were secured or collateralized when
considering the fourth factor; instead, they have interpreted         At trial, the district court granted Janney’s motion for
the Supreme Court’s analysis of the fourth factor in Reves to       summary judgment with regard to the securities law claims,
emphasize whether there is a risk-reducing factor such as           on the ground that the bridge loans were not securities. The
another regulatory scheme that reduces the risk of the              jury found Janney liable for negligent misrepresentation only,
investment. Stoiber, 161 F.3d at 751 (“The fourth and final         and awarded Bass damages of $350,000. Because the jury
inquiry looks to the adequacy of regulatory schemes other           found Bass contributorily negligent, the award was reduced to
than the federal Securities Acts in reducing risk to the            $192,500 under Tennessee’s comparative fault rule. Both
lender.”); Wright v. Downs, 1992 WL 168104, *3 (6th Cir.            sides appeal.
July 17, 1992) (unpublished) (“[T]he fourth factor is whether
some regulatory scheme exists to reduce the risk of the                We conclude that because the consideration given in
investment.”); see also Pollack, 27 F.3d at 814-15. In this         exchange for the bridge loans included warrants for the
case, the defendants have provided no evidence to show that         purchase of Technigen common stock, the federal and state
there is another regulatory scheme available to reduce the risk     securities laws were invoked as a matter of law. We therefore
of Bass’s investment other than federal and state securities        reverse the dismissal of Bass’s state and federal securities
laws. Furthermore, the lien that Bass received as collateral        fraud claims and in all other respects affirm the judgment of
was insufficient to reduce significantly the risk of his            the district court.
investment. Thus, the fourth factor weighs in favor of the
notes being securities in this case.                                                               I.

   The defendants have failed to rebut the presumption of the         Bass is a sophisticated investor, having worked since 1955
“family resemblance” test, which initially considers all notes      as an investment broker and analyst, and having served on the
to be securities, because the notes in this case do not             National Association of Securities Dealers’ disciplinary
resemble any of the non-securities enumerated in Reves and          committee.
an examination of the four factors does not indicate that the
notes should be added to the list of non-securities. Although          Bass’s first dealings with the Janney defendants were in
the second factor — the method of distribution — weighs             1988 in a matter unrelated to this case, when Bass agreed to
against the notes being considered securities, this factor alone    provide a bridge loan to a company called Cardinal
is not dispositive. See Stoiber, 161 F.3d at 752 (“Admittedly       Technologies. Janney was the underwriter for the subsequent
                                                                    financing whose proceeds would, in part, be used to repay the
4     Bass v. Janney Montgomery              Nos. 98-6150/6226        Nos. 98-6150/6226           Bass v. Janney Montgomery         29
      Scott, et al.                                                                                               Scott, et al.

bridge loan. This transaction was successfully completed to              The third factor addresses the reasonable expectations of
the satisfaction of all parties, and as a result, Bass indicated to   the investing public. The magistrate judge concluded that
Janney that he would be receptive to any offers to repeat the         “[t]his factor is not particularly helpful because there was no
experience.                                                           investing public in this case, there was only plaintiff.” J.A. at
                                                                      473-74 (Magistrate Judge’s R & R at 21-22). The third Reves
  In December 1989, Janney approached Bass to learn                   factor, however, is an objective test that turns on whether a
whether he would be interested in providing a bridge loan in          reasonable purchaser would have perceived the notes to be an
a transaction substantially similar to that with Cardinal             investment. Reves, 494 U.S. at 68-69. It therefore makes
Technologies. The borrower this time would be a Canadian              little difference that there was only one investor in this case
company called Technigen Corporation; this was the first time         because the fact that the notes were offered only to Bass does
Bass had heard of Technigen. Technigen had at one time                not affect the objective expectations of a reasonable purchaser
been involved in oil and mineral operations, but since its 1986       in his position.
acquisition of Joytec, Ltd., a company involved in the
development and manufacture of indoor computerized golf                 I believe that a reasonable purchaser in Bass’s position
simulators, had been primarily concerned with the                     would have considered the notes to be securities. First, the
manufacture and development of Joytec’s golf simulator                sellers in this case explicitly designated the notes as
technology.                                                           securities. J.A. at 116 (Mem. of Financing Terms). As the
                                                                      District of Columbia Circuit explained, “When a note seller
  Through one of Bass’s brokers, Janney sent Bass a packet            calls a note an investment, in the absence of contrary
of information about Technigen/Joytec and their simulator, as         indications ‘it would be reasonable for a prospective
well as documents outlining the securities offering for which         purchaser to take the [offeror] at its word.’” Stoiber v.
the proposed loan was to be made, and Janney’s internal               Securities and Exchange Commission, 161 F.3d 745, 751
projections concerning Technigen’s prospects. Technigen               (D.C. Cir. 1998) (quoting Reves, 494 U.S. at 69) (alteration in
was seeking $3-$5 million from the offering to get Joytec’s           original), cert. denied, --- U.S. ---, 119 S. Ct. 1464 (1999).
simulator into production, and needed approximately                   Moreover, Bass has testified that the defendants referred to
$500,000 to fund its operations until the offering was                the notes as securities when they contacted him about the
complete. Bass agreed to provide the loan.                            investment. Thus, the evidence, when considered in the light
                                                                      most favorable to Bass, demonstrates that a reasonable
   The initial loan, closed February 6, 1990, was in the amount       purchaser would have considered the notes to be investments
of $500,000, in return for which Bass received a promissory           given the circumstances in this case.
note in a like amount, bearing an interest rate of 12%, and
having a one-year term. If the private placement closed                  The fourth factor assesses whether there is some risk-
successfully before the end of the one-year term, the note            reducing factor that suggests that the instruments were not in
would become due upon that closing. Joytec guaranteed the             fact securities. Reves, 494 U.S. at 69-70. When analyzing the
loan, and it was additionally secured by a lien on virtually all      fourth factor in Reves, the Supreme Court mentioned that the
assets of Technigen and Joytec. Bass also received a purchase         notes in that case were “uncollateralized and uninsured.” Id.
warrant for Technigen common stock exercisable for 250,000            at 69. The Court then went on to conclude that the fourth
to 750,000 shares. Finally, Bass received a hypothecation and         factor weighed in favor of the notes being securities because
                                                                      the notes “would escape federal regulation entirely if the
28    Bass v. Janney Montgomery             Nos. 98-6150/6226        Nos. 98-6150/6226          Bass v. Janney Montgomery        5
      Scott, et al.                                                                                             Scott, et al.

securities. Thus, the only question at issue in this case is         pledge of all Joytec shares held by Technigen, and assignment
whether the promissory notes should be added as a new                of a debenture held by Technigen.
category of non-securities — a question that turns solely on
the four factors articulated in Reves.                                  Three months later, Bass provided a second bridge loan to
                                                                     Technigen in the amount of $100,000. The second loan was
   Unlike the majority, I believe that the first Reves factor —      to come due on the same date as the first, and the promissory
the motivations that would prompt reasonable parties to enter        note was amended to include the second loan in its principal
into the transaction — weighs in favor of the notes being            amount. The guarantee, hypothecation and pledge of shares,
securities. The Supreme Court explained in Reves that the            and debenture assignment were all also extended to the
first factor suggested that the notes were securities because        second loan, and the warrant was amended to cover the
“[the issuer] sold the notes in an effort to raise capital for its   purchase of 362,500 to 1,087,500 shares of Technigen
general business operations, and purchasers bought them in           common stock. In addition, Bass received a hypothecation
order to earn a profit in the form of interest.” Id. at 67-68        and pledge of 200,000 shares of Technigen common stock
(footnote omitted); see also Pollack v. Laidlaw Holdings,            owned by its president.
Inc., 27 F.3d 808, 812 (2nd Cir.) (“The inquiry is whether the
motivations are investment (suggesting a security) or                  In May 1990, Janney commenced the private placement of
commercial or consumer (suggesting a non-security).”), cert.         Technigen securities as promised, but in June was forced to
denied, 513 U.S. 963 (1994). Like the parties in Reves, both         withdraw the offering due to insufficient subscription. As a
of the parties in this case were motivated by investment             result, Technigen was unable to repay the bridge loans.
considerations: Technigen issued the notes to obtain capital
for its general business and manufacturing operations, and              Immediately before and during the period of the two bridge
Bass purchased the notes because he hoped to earn a profit in        loans, Technigen and its president, Lawrence A. Nesis, had
the form of interest on the notes. Joint Appendix (“J.A.”) at        been receiving considerable bad press as well as unwanted
951-52 (Bass Test.).                                                 attention from Canadian government regulators. Specifically,
                                                                     Nesis had been accused of issuing misleading press releases
   The second factor requires an examination of the plan of          for the purpose of manipulating Technigen’s stock price. In
distribution for the notes. If the notes are offered and sold to     these press releases, Nesis claimed that Joytec’s simulator
a broad segment of the public or if the notes are instruments        was enjoying huge success in Japan and North America, with
that are commonly traded for speculation or investment, then         large orders pouring in from reputable companies, including
this factor suggests that the notes are securities. Reves, 494       Sony. These claims were false. As a result, Technigen and
U.S. at 66. In the present case, this factor weighs against the      Nesis were investigated by the British Columbia Securities
notes qualifying as securities. Bass acknowledges that               Commission (BCSC). Ultimately, Nesis and the BCSC
“unlike in the Reves case, the particular note [that he              entered into a consent decree whereby Nesis agreed that the
received] was not itself widely issued.” Bass’s Reply Br. at         press releases were misleading and that he would not act as an
7. Indeed, as the magistrate judge explained, “The only              officer or director of any company whose shares were listed
solicitation connected with the note was directed toward             on the Vancouver Stock Exchange. Shortly before the
plaintiff and was done in a limited and private manner.” J.A.        consent decree was entered, Technigen delisted on the
at 473 (Magistrate Judge’s Report and Recommendation (“R             Vancouver Stock Exchange; it continued trading on the
& R”) at 21).                                                        NASDAQ, where it had been listed for almost two years.
6    Bass v. Janney Montgomery             Nos. 98-6150/6226       Nos. 98-6150/6226               Bass v. Janney Montgomery             27
     Scott, et al.                                                                                                 Scott, et al.

   At the time he agreed to make the first bridge loan to            The Supreme Court has adopted the “family resemblance”
Technigen, Bass knew about both the BCSC investigation and         test for determining whether certain promissory notes qualify
the delisting from the Vancouver Stock Exchange. However,          as securities. Reves, 494 U.S. at 63-66. In Reves, the Court
Technigen characterized the investigation as a                     was careful to point out that, according to the family
misunderstanding, and the delisting as an effort to avoid          resemblance test, every note is initially presumed to qualify as
stigma by leaving an exchange reputed to be riddled with           a security. Id. at 65-67. Indeed, this presumption that all
corruption. Apparently, both Bass and Janney accepted              notes are securities can only be overcome in one of two ways:
Technigen’s characterization at face value.                        the notes must bear a strong resemblance, in terms of the four
                                                                   factors considered in the Reves decision, to one of the
  As underwriter of the private placement of securities for        judicially 2created categories of notes that do not qualify as
which the Bass loans were bridge financings, Janney was            securities, or the notes must have characteristics that, after
required to perform a “due diligence” investigation of             considering the four Reves factors, weigh in favor of adding
Technigen. However, Janney’s performance does not appear           the notes as a new category to the enumerated list of non-
to have been markedly diligent; although its Lexis-Nexis           securities. Id.
search for news articles mentioning Technigen turned up a
number of hits, no one at Janney reviewed the uncovered              The four Reves factors that determine the note’s status as a
articles until well after the commitment to underwrite the         security are: (1) “the motivations that would prompt a
offering was firm. Indeed, although the titles to the articles     reasonable seller and buyer to enter into [the transaction],” (2)
were compiled into a list, it is not clear that even the titles    “the ‘plan of distribution’ of the instrument,” (3) “the
were reviewed for content. According to the trial testimony        reasonable expectations of the investing public,” and (4)
of one of Janney’s officers, had any of the more provocatively     “whether some factor such as the existence of another
entitled articles (“Scam Capital of the World,” “A Strange         regulatory scheme significantly reduces the risk of the
Way to Run a Company”) been brought to the attention of a          instrument, thereby rendering application of the Securities
responsible decision-maker at Janney, Janney would not have        Acts unnecessary.” Id. at 66-67 (quotation omitted). In the
agreed to underwrite the offering.                                 present case, the defendants do not argue that the promissory
                                                                   notes bear a strong resemblance to any of the notes that the
  In March 1990, Janney first received information that            Supreme Court has explicitly identified as being non-
Technigen’s president, Nesis, had entered into the November
20, 1989, consent decree with the BCSC. As part of a
memorandum sent in the regular course of business in April             2
                                                                         Those notes that, according to the Supreme Court, are not securities
or May of 1990, Janney forwarded the information to Bass.          include:
In hindsight, this method of disclosure appears lax, but may,           [T]he note delivered in consumer financing, the note secured by
as the defendants suggest, have been in keeping with the fact           a mortgage on a home, the short-term note secured by a lien on
that, at the time, Janney did not consider the information to be        a small business or some of its assets, the note evidencing a
a deal-breaker for itself, and therefore not likely to be for           ‘character’ loan to a bank customer, short-term notes secured by
Bass.                                                                   an assignment of accounts receivable, [] a note which simply
                                                                        formalizes an open-account debt incurred in the ordinary course
                                                                        of business (particularly if, as in the case of the customer of a
  The Technigen offering failed in June 1990, and, as we                broker, it is collateralized)[,and] . . . notes evidencing loans by
have said, Technigen defaulted on the loans. Soon thereafter,           commercial banks for current operations.
                                                                   Reves, 494 U.S. at 65 (quotations omitted).
26       Bass v. Janney Montgomery                  Nos. 98-6150/6226           Nos. 98-6150/6226           Bass v. Janney Montgomery         7
         Scott, et al.                                                                                                      Scott, et al.

                    ______________________                                      news articles were brought to Bass’s attention which revealed
                                                                                both that Technigen/Joytec had never had any technology or
                       CONCURRENCE                                              product worth investing in, and that Technigen’s delisting
                    ______________________                                      from the Vancouver Stock Exchange might have been in
                                                                                anticipation of the BCSC consent decree. Bass brought these
   KAREN NELSON MOORE, Circuit Judge, concurring. I                             articles to the attention of Janney at that time; at trial he
concur in the judgment of the majority, but I write separately                  described the Janney officer to whom he showed the articles
with respect to Part II.A.1.a of Judge Ryan’s opinion because                   as “shocked.” In February 1991, Bass brought suit against
I believe that the promissory notes at issue in this case, like                 Technigen and Janney.
the stock purchase warrants, should be characterized as
securities for the purpose of federal and Tennessee securities                    After Technigen reached a $350,000 settlement agreement
laws.                                                                           with Bass and dropped out of the case, the charges remaining
                                                                                against Janney were for the violations of :
   As the majority has explained, Plaintiff Jack Bass cannot
sustain his securities claims unless he shows, as a threshold                     1.   Section 10(b) of the Securities Exchange Act of
matter, that the financial instruments at issue in this case                           1934 (manipulative and deceptive devices in
qualify as securities within the meaning of the Securities Act                         connection with the purchase or sale of any
of 1933 and the Securities Exchange Act of 1934. See Reves                             security), 15 U.S.C. § 78j(b);
v. Ernst & Young, 494 U.S. 56, 60 (1990). The definition of
“security”  contained in § 2(a)(1) of the Securities Act of                       2.   Section 12(a)(1) of the Securities Act of 1933
19331 states that a security includes:                                                 (civil liabilities arising from sale of unregistered
                                                                                       securities or sale of securities without a
  [A]ny note, stock, treasury stock, bond, debenture,                                  prospectus), 15 U.S.C. § 77l(a)(1);
  evidence of indebtedness, . . . or, in general, any interest
  or instrument commonly known as a “security,” or any                            3.   Section 12(a)(2) of the Securities Act of 1933
  certificate of interest or participation in, temporary or                            (civil liabilities arising from misrepresentation
  interim certificate for, receipt for, guarantee of, or                               of a material fact in a prospectus), 15 U.S.C.
  warrant or right to subscribe to or purchase, any of the                             § 77l(a)(2);
  foregoing.
                                                                                  4.   Section 15 of the Securities Act of 1933 and
15 U.S.C. § 77b(a)(1); see also 15 U.S.C. § 78c(a)(10).                                Section 20(a) of the Securities Exchange Act of
                                                                                       1934 (controlling person vicarious liability), 15
                                                                                       U.S.C. §§ 77o, 78t(a);
     1
      The Supreme Court has repeatedly held that “‘[t]he definition of a          5.   Sections 21 and 22 of the Tennessee Securities
security in § 3(a)(10) of the 1934 Act, . . . is virtually identical [to the           Act of 1980 (fraudulent acts or devices in
definition in the Securities Act of 1933] and, for present purposes, the               connection with the sale or purchase of any
coverage of the two Acts may be considered the same.’” Reves, 494 U.S.                 security), Tenn. Code Ann. §§ 48-2-121, 48-2-
at 61 n.1 (quotation omitted). Furthermore, the Tennessee statutory
definition of the term “security” is virtually identical to the definition in          122; and
the 1934 Act. See TENN. CODE ANN. § 48-2-102(12).
8        Bass v. Janney Montgomery         Nos. 98-6150/6226       Nos. 98-6150/6226           Bass v. Janney Montgomery         25
         Scott, et al.                                                                                         Scott, et al.

    6.   the common law against intentional and                    such tort-feasor “has paid more than the proportionate share
         negligent misrepresentation.                              of the shared liability.” Tenn. Code Ann. § 29-11-102.
   All securities law claims were dismissed on summary                When the jury awarded Bass $350,000 in damages, it was
judgment but the district court retained jurisdiction on           aware that he had requested $600,000 in damages, plus
diversity grounds. The jury returned a verdict of no liability     interest and punitive damages. It was also aware that he had
for intentional or reckless misrepresentation, but found           already received $350,000 in settlement from Technigen. It
Janney liable for negligent misrepresentation. The jury also       does not appear that the jury failed to take into account the
found that Bass had been contributorily negligent, and             amount of the Technigen settlement, nor that requiring Janney
apportioned liability 45% to Bass and 55% to Janney. Bass          to pay its 55% share of the jury award resulted in a payment
was awarded $350,000 in damages, which was reduced under           by Janney of a portion attributable to Technigen.
Tennessee’s comparative fault rule to $192,500 due to Bass’s
contributory negligence. Bass appeals the summary judgment           Furthermore, there has been no showing that Technigen and
in Janney’s favor with regard to the securities law claims; the    Janney were tort-feasors jointly causing Bass’s damages.
denial of his own motion for summary judgment with regard          Indeed, on the face of it, Technigen was liable to Bass in
to certain securities law claims; the district court’s exclusion   contract, on the defaulted promissory notes, and not as a joint
of certain documentary evidence and expert witness                 tort-feasor with Janney. The point is clinched by the fact that
testimony; and the amount of the damage award. The Janney          the jury expressly assessed the fault in tort of “others” at zero
defendants cross-appeal the denial of their motion for             on the verdict form. In other words, not only was Janney not
judgment as a matter of law, as well as the amount of the          required to pay more than its pro rata share of Bass’s
damage award.                                                      damages, it had no joint tort-feasor from whom to seek
                                                                   contribution under the statute. The district court committed
                              II.                                  no error in refusing to reduce the damage award pursuant to
                                                                   the Act.
                  A. Securities Law Claims
                                                                                                 III.
  The district court dismissed all of Bass’s federal and state
securities law claims on the ground that the promissory notes        For the foregoing reasons, we REVERSE the district
Bass received were not securities. Bass appeals the dismissal      court’s grant of summary judgment dismissing the plaintiff’s
of the securities law claims on the ground that both the           federal and state securities law claims and REMAND those
promissory notes and the warrants for the purchase of              claims for reconsideration, but AFFIRM the judgment of the
Technigen common stock he received in exchange for the             district court in all other respects.
$600,000 he made to Technigen were securities as a matter of
law.
  The district court adopted the Report and Recommendation
of a United States Magistrate Judge applying the “family
resemblance” test announced by the United States Supreme
Court in Reves v. Ernst & Young, 494 U.S. 56 (1990), to
determine that the notes were not securities. Neither the
24    Bass v. Janney Montgomery             Nos. 98-6150/6226        Nos. 98-6150/6226           Bass v. Janney Montgomery            9
      Scott, et al.                                                                                              Scott, et al.

     (1) It does not discharge any of the other tort-feasors         Report and Recommendation nor the Order of the district
  from liability for the injury or wrongful death unless its         court adopting it addressed the matter of the warrants, but
  terms so provide; but it reduces the claim against the             because our review of the judgment below is de novo and
  others to the extent of any amount stipulated by the               because we think resolution of this issue is critical to a proper
  release or the covenant, or in the amount of the                   decision in the case, we shall address it.
  consideration paid for it, whichever is the greater; and
     (2) It discharges the tort-feasor to whom it is given                             1. Presence of Securities
  from all liability for contribution to any other tort-feasor.
     (b) No evidence of a release or covenant not to sue                                 a. Promissory Notes
  received by another tort-feasor or payment therefor may
  be introduced by a defendant at the trial of an action by            In a matter as fundamental to the federal securities laws as
  a claimant for injury or wrongful death, but may be                the very definition of a security, analysis must begin with the
  introduced upon motion after judgment to reduce a                  plain language of the Securities Acts themselves. The
  judgment by the amount stipulated by the release or the            Securities Act of 1933 defines securities as
  covenant or by the amount of the consideration paid for
  it, whichever is greater.                                            any note, stock, treasury stock, bond, debenture, evidence
                                                                       of indebtedness, certificate of interest or participation in
Tenn. Code Ann. § 29-11-105. This statute was rendered                 any profit-sharing agreement, . . . put, call, straddle,
obsolete in 1992 by Tennessee’s adoption of a system of                option, or privilege on any security, . . . or, in general,
comparative fault. McIntyre v. Balentine, 833 S.W.2d 52                any interest or instrument commonly known as a
(Tenn. 1992). However, the Tennessee Supreme Court                     “security”, or any certificate of interest or participation
expressly retained the statutory remedy of contribution among          in, temporary or interim certificate for, receipt for,
tort-feasors for “cases in which prior to McIntyre the cause of        guarantee of, or warrant or right to subscribe to or
action arose, the suit was filed and the parties had made              purchase, any of the foregoing.
irrevocable litigation decisions based on pre-McIntyre law.”           15 U.S.C. § 77b(a)(1) (emphasis supplied). The definition
General Elec. Co. v. Process Control Co., 969 S.W.2d 914,            in the Securities Exchange Act of 1934, 15 U.S.C.
916 (Tenn. 1998). Bass’s complaint was filed in February             § 78c(a)(10), is identical except that it exempts notes with a
1991; the settlement with Technigen took place in March              repayment term of less than nine months; despite this subtle
1992; McIntyre was decided in May 1992. The defendants               difference, the Supreme Court treats these definitions as
argue that therefore they may set off the damage award               functionally indistinguishable in almost all cases, Reves, 494
against them by the $350,000 Bass received from Technigen            U.S. at 61 n.1. The definition includes both “any note” and
in his settlement with them, pursuant to the statute.                “any . . . warrant or right to subscribe to or purchase” any
  The defendants mischaracterize the Act, which was                  security. 15 U.S.C. § 78c(a)(10).
intended to cover the situation in which two tort-feasors are          Under the Tennessee Securities Act of 1980,
“jointly or severally liable in tort for the same injury to person
or property or for the same wrongful death,” but “judgment             “[s]ecurity” means any note, stock, treasury stock, bond,
has not been recovered against all or any of them” and one             debenture, evidence of indebtedness, certificate of
                                                                       interest or participation in any profit-sharing agreement,
10   Bass v. Janney Montgomery            Nos. 98-6150/6226       Nos. 98-6150/6226          Bass v. Janney Montgomery        23
     Scott, et al.                                                                                           Scott, et al.

  . . . or, in general, any interest or instrument commonly                           D. Damage Award
  known as a “security,” or any certificate of interest or
  participation in, temporary or interim certificate for,           Both parties appeal the amount of the damages awarded by
  receipt for, guarantee of, or warrant or right to subscribe     the jury. In a diversity case, this court will review a jury’s
  to or purchase, any of the foregoing.                           damage award under an extremely deferential standard, not
                                                                  disturbing it “‘unless it manifests plain injustice, or is so
Tenn. Code Ann. § 48-2-102(12). This language closely             grossly excessive as to be clearly erroneous.’” Chatman v.
tracks the language of the federal statutory definition. With     Slagle, 107 F.3d 380, 385 (6th Cir. 1997) (citation omitted).
regard to notes and warrants, the language is identical to that
of the 1933 Act’s definition.
                                                                                 1. The Plaintiff’s Argument
   In Reves, the Supreme Court explained, with disarming
candor, that for purposes of giving judicial interpretation to       Bass argues that because only he presented evidence at trial
the plain meaning of language employed by Congress in             as to how damages ought properly to be calculated, the jury
enacting a statute, that words do not always mean what they       was not empowered to award damages in an amount lower
say:                                                              than that which he requested. Not surprisingly, Bass was able
                                                                  to produce no case law to support the proposition that the jury
  While common stock is the quintessence of a security,           was under some compulsion to accept at face value the
  and investors therefore justifiably assume that a sale of       calculations he presented. Because the jury could quite
  stock is covered by the Securities Acts, the same simply        properly have included in its own calculations the amount of
  cannot be said of notes, which are used in a variety of         Bass’s settlement with Technigen or his retention of the
  settings, not all of which involve investments. Thus, the       Technigen stock and warrants, we cannot conclude that the
  phrase “any note” [in the definition of security] should        jury’s award was either plainly unjust or clearly erroneous on
  not be interpreted to mean literally “any note,” but must       these grounds.
  be understood against the backdrop of what Congress
  was attempting to accomplish in enacting the Securities                       2. The Defendants’ Argument
  Acts.
                                                                    The Janney defendants, for their part, argue that Tennessee
Reves, 494 U.S. at 62-63 (citation omitted).                      law provides a statutory right to a setoff of the judgment
                                                                  against them by an amount equal to the settlement between
  The Reves Court adopted a “family resemblance” test to          the plaintiff and Janney’s erstwhile codefendant, Technigen.
determine whether particular notes could be classified as         The relevant Tennessee statute, a section of the Uniform
securities.                                                       Contribution Among Tort-feasors Act (the Act), reads as
                                                                  follows:
  The test begins with the language of the statute; because
  the Securities Acts define “security” to include “any               (a) When a release or covenant not to sue or not to
  note,” we begin with a presumption that every note is a           enforce judgment is given in good faith to one (1) of two
  security. We nonetheless recognize that this presumption          (2) or more persons liable in tort for the same injury or
  cannot be irrebuttable. As we have said, . . . Congress           the same wrongful death:
  was concerned with regulating the investment market,
22    Bass v. Janney Montgomery             Nos. 98-6150/6226       Nos. 98-6150/6226           Bass v. Janney Montgomery         11
      Scott, et al.                                                                                             Scott, et al.

which [Bass] subsequently assert[ed],” nor did Bass appear to         not with creating a general federal cause of action for
act with “the intention or expectation that such conduct will         fraud.
be acted upon by the other party.” Janney, for its part, did not
have “a lack of knowledge and an inability to learn the truth       Id. at 65 (footnote omitted). “In an attempt to give more
as to the facts in question; . . . reliance on [Bass’s] conduct[;   content to that dividing line,” the Supreme Court, in a
or] action based thereon which change[d its] position               strikingly creative exercise in statutory construction identified
prejudicially” with regard to Bass’s actions and omissions.         the following list of notes which are not securities: notes
Ratification is a doctrine unrelated to the purpose the             delivered in consumer financing, notes secured by a mortgage
defendants attempt to bend it to.                                   on a home, notes secured by a lien on a small business or
                                                                    some of its assets, notes relating to a “character” loan to a
  The defendants’ arguments based on principles of waiver,          bank customer, short-term notes secured by an assignment of
estoppel, and ratification are entirely without merit.              accounts receivables, notes which formalize an open-account
                                                                    indebtedness incurred in the ordinary course of business, and
                         3. Reliance                                notes given in connection with loans by a commercial bank to
                                                                    a business for current operations. Id.
   The defendants’ final argument is that Bass could not as a
matter of law have relied reasonably or justifiably upon the          The Court then established a four-factor framework for
defendants’ investigations in connection with the bridge loan       determining, first, whether a note bears a resemblance to one
transaction. Under Tennessee law, “[g]enerally, a party             of the identified seven instruments, and second, whether an
dealing on equal terms with another is not justified in relying     additional category should be added to the list.
upon representations where the means of knowledge are
readily within his reach.” Solomon v. First Am. Nat’l Bank of          The first factor is the motivation prompting the transaction:
Nashville, 774 S.W.2d 935, 943 (Tenn. Ct. App. 1989).               if the seller’s motivation is “to raise money for the general use
Furthermore, the defendants argue, Bass was highly                  of a business enterprise . . . and the buyer is interested
experienced as an investor and should have known better than        primarily in the profit the note is expected to generate, the
to assume that Janney’s interests were aligned with his. In         instrument is likely to be a ‘security.’” Id. at 66.
addition, the information regarding Technigen’s reputation
was as available to him as to the defendants, and Bass had his         Second is the plan of distribution: if there is “‘common
own attorney able to conduct any investigations Bass thought        trading for speculation or investment,’” the note looks more
necessary.                                                          like a security. Id. (citation omitted). This factor has
                                                                    historically been problematic in application; in Marine Bank
  Despite the defendants’ protestations, the question of            v. Weaver, 455 U.S. 551 (1982), the Supreme Court held that
whether Bass’s reliance was reasonable is beyond doubt a            the arrangement in that case, by virtue of being a “unique
question of fact for a jury to decide, and not a fit subject for    agreement, negotiated one-on-one by the parties,” was not a
judgment as a matter of law. This argument, too, is without         security. Id. at 560. However, it is clear that paradigmatic
merit.                                                              securities, such as stocks, can be offered and sold to a single
                                                                    person, while yet remaining securities. See Landreth Timber
                                                                    Co. v. Landreth, 471 U.S. 681, 692 (1985).
12    Bass v. Janney Montgomery             Nos. 98-6150/6226       Nos. 98-6150/6226           Bass v. Janney Montgomery         21
      Scott, et al.                                                                                             Scott, et al.

  The third factor is “the reasonable expectations of the             failing to act, as to induce a belief that it was his
investing public.” Reves, 494 U.S. at 66. Reasonable public           intention and purpose to waive.”
expectations will govern the characterization, even where the
underlying economic realities belie those expectations. Id. at      Brewer v. Brewer, 869 S.W.2d 928, 934 (Tenn. Ct. App.
66-67.                                                              1993) (citations omitted).
  The final consideration is “whether some factor such as the         The Tennessee Court of Appeals has stated that the
existence of another regulatory scheme significantly reduces
the risk of the instrument, thereby rendering application of the      elements of equitable estoppel as related to the party
Securities Acts unnecessary.” Id. at 67. In application, this         estopped are (1) conduct which amounts to a false
factor comprises, in addition to comprehensive regulatory             representation or concealment of material facts, or
schemes, the presence or absence of risk-reducing factors             conduct which is calculated to convey the impression that
such as collateral or insurance. Id. at 69.                           the facts are otherwise than, and inconsistent with, those
                                                                      which the party subsequently asserts; (2) the intention or
   Although the promissory notes received by Bass bear                expectation that such conduct will be acted upon by the
similarities to at least two of the enumerated categories of          other party; and (3) actual or constructive knowledge of
notes which are not securities—notes secured by a lien on a           the real facts. The elements as related to the party
small business or some of its assets, and notes given in              claiming the estoppel are (1) a lack of knowledge and an
connection with loans by a commercial bank to a business for          inability to learn the truth as to the facts in question; (2)
current operations, see id. at 65—we decline to struggle to fit       reliance on the conduct of the estopped party; and (3)
an atypical peg into a standardized hole when the Supreme             action based thereon which changes his position
Court has provided, in its four-factor test, a tool for custom        prejudicially.
fitting.
                                                                    Aussenberg v. Kramer, 944 S.W.2d 367, 371 (Tenn. Ct. App.
   Applying the Supreme Court’s test, the first factor is a         1996).
washout, since the motivation prompting the transaction on
Technigen’s end is one typical in commercial loan                     Finally, in Tennessee, “[a] ratification occurs when the
transactions, that is, an effort to raise interim funds to launch   party, knowing all the facts necessary to form an opinion,
a new enterprise, but from Bass’s perspective looks more like       deliberately assents to be bound.” Yearby v. Shannon, No.
a transaction for profit. The second factor, the plan of            03A01-9509-CV-00345, 1996 WL 87446, at *3 (Tenn. Ct.
distribution, tilts against the notes being securities, since the   App. Feb. 29, 1996). In general it is a principle of agency,
transaction was unique, negotiated with a single buyer and          whereby one person assents explicitly or implicitly to be
negotiated term by term, rather than being offered in a             bound by the actions of another.
wholesale or potentially wholesale fashion. The third factor
is again largely a washout, since the reasonable expectation of       None of Bass’s actions or omissions complained of are
the investing public would normally be that bridge loans are        such “as to induce a belief that it was his intention and
not securities, and yet, as Bass points out repeatedly, the term    purpose to waive.” Similarly, the acts and omissions do not
sheet for the transaction prepared by Janney—probably a form        amount to “a false representation or concealment of material
document usually used in venture financings—referred to the         facts, or conduct which is calculated to convey the impression
                                                                    that the facts are otherwise than, and inconsistent with, those
20   Bass v. Janney Montgomery             Nos. 98-6150/6226       Nos. 98-6150/6226           Bass v. Janney Montgomery          13
     Scott, et al.                                                                                             Scott, et al.

arguable that he qualified as a Technigen insider, and as such     notes under the rubric of securities. The fourth factor again
was prevented by the securities laws from selling Technigen        mitigates against these notes being securities, since, as
stock without disclosing his knowledge of Technigen’s true         applied in Reves, the existence of collateral is significant as a
worth. Finally, even if he was not absolutely barred from          risk-reducing factor, and these notes were heavily secured by
selling the stock, the mitigation rule does not require parties    the assets of both Technigen and Joytec, Technigen and
to unload junk stock on unwitting investors.                       Joytec stock, and Joytec’s guarantee.
          2. Waiver, Estoppel, and Ratification                      For these reasons, obedience to the Supreme Court’s
                                                                   balancing formula in Reves requires that we affirm the district
   The defendants’ second theory to explain why Bass should        court’s conclusion that the notes were not securities as a
not be permitted to recover against them is based on               matter of law.
principles of waiver, estoppel, and ratification. The
defendants argue that Bass’s own conduct prevents him from                                  b. Warrants
complaining about the transaction. First, Bass knew that
Technigen’s president was under investigation at the time he          However, with regard to the warrants which were included
extended the first bridge loan. Second, he knew that Nesis         in the transaction as an additional means of enticing Bass into
had entered into a consent decree with the BCSC at                 a commitment, a different conclusion is called for. The
approximately the time he extended the second bridge loan,         Janney defendants argue that in the context of a commercial
and yet did not at that time seek rescission of the transaction.   loan, warrants issued secondarily to the underlying loan
Third, he did not bring suit against the defendants until nearly   transaction are not to be considered securities; essentially, this
six months after the failure of the Technigen private              is a version of the “underlying economic reality” approach to
placement. Fourth, despite his concerns over Technigen’s           securities transactions. The only authority cited for this
reputation, Bass sought to retain and did retain shares of         proposition is Rispo v. Spring Lake Mews, Inc., 485 F. Supp
Technigen stock after the failure of the Technigen offering        462 (E.D. Pa. 1980); our own independent research reveals no
and as part of his settlement with Technigen. Fifth, the failure   supporting precedent from this circuit. In Rispo, the district
to sell the Technigen shares or to exercise the warrants itself    court held that a promise, made incidental to a commercial
amounted to a ratification of the underlying transaction. In       loan transaction, to deliver three shares of stock was not the
sum, the argument amounts to a statement that one who              sale or purchase of a security. Id. at 466. Overlooking for the
retains the benefits of a transaction should not be permitted to   moment that this court is under no obligation to follow the
complain about it.                                                 decision of a district court from outside the Sixth Circuit, the
                                                                   holding in Rispo was dubious in 1980, in light of the plain
  This argument must be addressed in light of Tennessee law.       language of the definition section of both federal Securities
In Tennessee,                                                      Acts, and increasingly so after 1985, when the Supreme Court
                                                                   decided that stock is a security per se, regardless of the
  [w]aiver is a voluntary relinquishment or renunciation of        particular circumstances in which it changes hands, and
  a known right. “It may be proved by express declaration;         further that an investment contract analysis was not applicable
  or by acts and declarations manifesting an intent and            to transactions involving paradigmatic securities. Landreth
  purpose not to claim the supposed advantage; or by a             Timber, 471 U.S. at 696-97.
  course of acts and conduct, or by so neglecting and
14   Bass v. Janney Montgomery             Nos. 98-6150/6226       Nos. 98-6150/6226          Bass v. Janney Montgomery         19
     Scott, et al.                                                                                            Scott, et al.

   An analysis that departs from the plain language of the                            1. Failure to Mitigate
statutory definition in order to give effect to the apparent
underlying intentions of the parties to a transaction is an          First, claiming that there was insufficient evidence to
inappropriate application of judicial authority and flies in the   support the verdict for the plaintiff, Janney argues that Bass
face of the fundamental purposes for which the federal             unjustifiably failed to mitigate his damages by attempting to
securities laws were drafted. Indeed, of predominant               exercise his stock warrants, even at a time when the market
importance is not whether a particular transaction ideally         price of Technigen stock was sufficiently high that his profits
should invoke the protections of the securities laws, but rather   on sale would have exceeded $2 million.
the certainty enjoyed by the transacting parties that the
protections of those laws may be extended to every exchange          Janney is correct that, under Tennessee law,
involving securities. The Securities Acts define warrants as
securities no matter what the context in which they change           [g]enerally, one who is injured by the wrongful or
hands and put parties on notice that the securities laws will        negligent act of another, whether by tort or breach of
apply to any exchange of warrants. If the parties do not wish        contract, is bound to exercise reasonable care and
the securities laws to apply to a given transaction, they need       diligence to avoid loss or to minimize or lessen the
only structure it as a straight loan. A contrary rule would be       resulting damage, and to the extent that his damages are
little more than an invitation to litigation: How important a        the result of his active and unreasonable enhancement
role would the warrants need to play in a transaction for them       thereof, or due to his failure to exercise such care and
to rise to the level of securities? This is not the sort of          diligence, he cannot recover.
question this court has any mandate, or any inclination, to
address.                                                           Cook & Nichols, Inc. v. Peat, Marwick, Mitchell & Co., 480
S.W.2d 542, 545 (Tenn. Ct. App. 1971). However, to note
  We believe that the district court erred as a matter of law in   that Bass should have made efforts to mitigate where possible
dismissing all of Bass’s securities law claims on the ground       is a far cry from demonstrating that he had an opportunity to
that the promissory notes were not securities. The notes           do so and squandered it. Warrants for the purchase of
themselves were not securities, but the loan transaction also      unregistered stock cannot be exercised on a moment’s notice.
involved the exchange of warrants, which are securities in         First, Bass would have had to inform Technigen of his desire
whatever context they change hands.                                to exercise, and paid the exercise price. Second, he would
                                                                   have had to request that Technigen register the converted
                    2. Reversible Error                            shares, an expensive and time-consuming process, and one
                                                                   Technigen might have balked at entering into on behalf of an
   Janney argues forcefully that even if the district court        opposing party in a lawsuit. Third, he would then have had to
committed error in holding that the warrants were not              sell the shares. It is probable that the attempt to sell so many
securities, the error was necessarily harmless—at least with       shares at once would have had an immediate effect on the
regard to the securities fraud counts—in light of the jury         market price for Technigen common stock, especially given
verdict which did not find the defendants liable for intentional   the volatility it had demonstrated during the period in
or reckless misrepresentation. We acknowledge that the             question. There is therefore no reason to believe that Bass
essential elements of fraud under the securities laws closely      would have been able to sell his shares for $2 million even
track those for common law fraud. See Ockerman v. May              had he tried. In addition, as Bass pointed out at trial, it is
18    Bass v. Janney Montgomery             Nos. 98-6150/6226       Nos. 98-6150/6226          Bass v. Janney Montgomery         15
      Scott, et al.                                                                                            Scott, et al.

  Similarly, the court’s refusal to permit the plaintiff’s          Zima & Co., 27 F.3d 1151, 1156 (6th Cir. 1994). However,
securities law expert to testify was not an abuse of discretion.    we are not persuaded that the structural similarity between the
Bass complains that his case for common law fraud was               two causes of action is necessarily dispositive of the dispute
prejudiced by the fact that the jury was never permitted to         in this case.
hear testimony regarding Janney’s affirmative, statutory duty
of due diligence. In fact, that duty had no impact on the cause       Although the essential elements of common law and
of action for common law fraud.                                     securities fraud are the same, the securities laws impose a
                                                                    special duty on underwriters to perform a so-called “due
   The securities laws are relevant to the bridge loan              diligence” investigation of the issuer of any securities they
transaction solely by virtue of the presence of the Technigen       underwrite. Because the securities laws properly apply to the
warrants, which were included as consideration for the bridge       bridge loan transaction as a result of the exchange of warrants
loans Bass extended to Technigen. These warrants were not           with the promissory notes, and because Janney was the lead
warrants for the purchase of the securities Janney was              underwriter for the private placement of Technigen securities
underwriting, but rather for previously issued Technigen            for which the loans were a bridge financing, Janney was under
common stock. Therefore, with regard to the warrants whose          a statutorily imposed duty to perform due diligence on
presence in the transaction invoked the federal and state           Technigen and Joytec. The jury below was not instructed as
securities laws, Janney was not an underwriter, and therefore       to Janney’s duty of due diligence. We therefore decline to
owed no duty to Bass arising out of the securities laws.            accept Janney’s invitation to treat the error as harmless as a
                                                                    matter of law.
   With regard to the Technigen offering for which the Bass
loans were a bridge financing, Janney was an underwriter. As           3. The Plaintiff’s Motion for Summary Judgment
an underwriter, Janney owed a duty of due diligence to
Technigen but not, we are satisfied, to Bass, because Bass had         Bass argues that it is he, rather than the defendants, who is
no direct involvement in that offering. Any duty Janney owed        entitled to judgment as a matter of law on at least two of his
to Bass arose not from the securities laws but rather from          securities law claims, namely, the violation of Section 10(b)
Janney’s role in soliciting Bass’s participation in the             of the Securities Exchange Act of 1934 and that of Section 21
transaction. The jury knew that Janney solicited Bass’s             of the Tennessee Securities Act of 1980. He alleges that the
participation when it found that Janney lacked intent to            Janney defendants omitted to supply material information
defraud.                                                            which reasonable minds could not disagree would influence
                                                                    his decision to accept the Technigen securities. First, the
  Bass has failed to demonstrate sufficient evidence of             Janney defendants internally circulated a memo stating their
prejudice against his case to warrant a finding that the district   belief that the private placement of Technigen securities that
judge abused his discretion in excluding the specified              they were underwriting would not be successful unless the
evidence.                                                           price of Technigen common stock rebounded from
                                                                    approximately $1.50 to $2.50; it had dropped to $1.50 from
        C. Jury Verdict on Common Law Fraud                         a recent high of around $15.00. This memo was not provided
                                                                    to Bass. Second, the defendants failed to disclose the
  The defendants cross-appeal the jury verdict on common            contents of the negative newspaper articles regarding
law fraud, advancing a number of theories as to why Bass            Technigen, although Bass acknowledges that the defendants
should not have been permitted to prevail at trial.
16   Bass v. Janney Montgomery             Nos. 98-6150/6226       Nos. 98-6150/6226          Bass v. Janney Montgomery        17
     Scott, et al.                                                                                            Scott, et al.

were not aware of the contents of these articles. Third, the                         B. Evidentiary Rulings
defendants delayed disclosure of the fact that Technigen’s
president had been banned from the Vancouver Stock                   Bass complains that the district court prevented him from
Exchange.                                                          introducing some of his evidence regarding Technigen’s
                                                                   reputation as a “scam company.” He argues that his common
  In addition, Bass claims that the remaining elements of a        law fraud case was prejudiced because he was not permitted
claim under either anti-fraud provision have been met as a         to demonstrate the extent and ubiquity of Technigen’s poor
matter of law; those elements are scienter, reasonable             reputation. He complains further that his own expert witness
reliance, and loss causation. Bass would have it that the          was excluded from testifying, and that the defendants’ expert
omissions enumerated above are reckless per se, and relies on      witness was permitted to testify as to the industry standard of
presumptions he describes as irrebuttable to demonstrate           care for underwriters with regard to bridge loan participants,
reliance and causation.                                            again, with prejudicial effect to his common law fraud case.
   We are not persuaded by the plaintiff’s reasoning.                This court reviews evidentiary rulings of the kind
“Summary judgment is appropriate only when there is no             complained of here for abuse of discretion only, and “we will
genuine issue of material fact and the moving party is entitled    not reverse a judgment unless we believe that errors at trial
to judgment as a matter of law. Moreover, the court is to          had a substantial effect on the final result.” In re Air Crash
construe the evidence and all inferences to be drawn from it       Disaster, 86 F.3d 498, 532-33 (6th Cir. 1996). In general,
in the light most favorable to the nonmoving party.” Kraus v.
Sobel Corrugated Containers, Inc., 915 F.2d 227, 229 (6th              [a]lthough relevant, evidence may be excluded if its
Cir. 1990) (citations omitted). Here, issues of material fact        probative value is substantially outweighed by . . .
abound. With regard first to the alleged omissions, Janney           considerations of undue delay, waste of time, or needless
produced testimonial evidence at trial disputing the                 presentation of cumulative evidence.
materiality of the undisclosed facts. Construing this
testimonial evidence in the light most favorable to Janney,        Fed. R. Evid. 403.
Bass’s motion could not have been granted by the district
court.     Similarly, the Janney defendants dispute the              In this case, the district judge was within his discretion to
recklessness of the alleged omissions, creating another            determine that admission of the entire corpus of negative
genuine issue of material fact. Finally, Bass has not even         articles would be cumulative, redundant, and a waste of time.
proven what portion, if any, of the $600,000 purchase price he     The point that Technigen had an easily ascertainable
paid for the $600,000 interest-bearing promissory notes and        reputation as a shady operation could easily be made with the
the stock purchase warrants could properly be allocated to the     introduction of only a small number of articles, and indeed
warrants, let alone that any of his financial losses arose from    was a fact not really contested by the defendants. To have
his purchase of the warrants.                                      permitted a dead horse to be flogged at great length in the
                                                                   jury’s presence would not merely have wasted judicial time
  In short, because genuine issues of material fact remain,        and resources; it also would have risked prejudicing the jury
Bass was not entitled to judgment as a matter of law, and we       well beyond the intrinsic probative value of the evidence.
will therefore not disturb the judgment of the district court in   The district judge did not abuse his discretion in excluding
this respect.                                                      some of the negative articles.